EXHIBIT NO. 10.1

AMENDMENT NO. 3 TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 3 TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of January 22, 2007, among CKE Restaurants, Inc.
(the “Borrower”), the Lenders party hereto (the “Lenders”) and BNP Paribas, a
bank organized under the laws of France acting through its Chicago branch (“BNP
Paribas”), as agent for the Lenders (in such capacity, the “Agent”).

RECITALS

The Borrower, the Lenders and the Agent are parties to that certain Sixth
Amended and Restated Credit Agreement, dated as of June 2, 2004 (as amended by
that certain Amendment No. 1 to Sixth Amended and Restated Credit Agreement
dated November 4, 2004 and that certain Amendment No. 2 to Sixth Amended and
Restated Credit Agreement dated April 21, 2005 among the Borrower, the Lenders
and the Agent, the “Credit Agreement”).

The Borrower has requested that the Agent and the Lenders amend certain
provisions of the Credit Agreement as more fully described herein.

The Agent and the Lenders have agreed to grant such amendments upon the terms
and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:



1.   Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings assigned thereto in the Credit Agreement.



2.   Amendments to the Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:



  (a)   Section 1.1 of the Credit Agreement is hereby amended by deleting the
reference to “$27,000,000” in the definition of “Junior Recapitalization
Amount”, and replacing such amount with “$157,000,000.”



  (b)   Section 2.2 of the Credit Agreement is hereby amended by deleting the
reference to “$150,000,000” in the second sentence thereof, and replacing such
amount with “$250,000,000”.



  (c)   Section 7.7(d) of the Credit Agreement is hereby amended by deleting the
reference to “Section 7.10(d)(iv)”, and replacing such reference with
“Section 7.10(d)(iii)”.



  (d)   Section 7.10(d)(iii) of the Credit Agreement is hereby amended by
deleting the reference to “Section 7.10(d)(iv)” and replacing such reference
with “Section 7.10(d)(iii)”.



  (e)   Schedule 1.1 of the Credit Agreement is hereby amended by deleting the
reference to $23,000,000.00” as the Revolving Loan Commitment of BNP Paribas and
replacing such amount with “$123,000,000.00”.



3.   Representations and Warranties. The Borrower represents and warrants to the
Agent and the Lenders, as of the date hereof, that both before and after giving
effect to this Amendment:



  (a)   no Default or Event of Default has occurred and is continuing; and



  (b)   all of the representations and warranties of the Borrower and each other
Loan Party contained in the Transaction Documents are true and correct.



4.   Conditions to Effectiveness of this Amendment. Upon satisfaction of the
following conditions precedent, this Amendment shall immediately become
effective as of the date hereof:



  (a)   the Agent shall have received a counterpart to this Amendment, duly
executed and delivered by the Borrower and each of the Required Lenders;



  (b)   the Agent shall have received (for the pro rata accounts of each
applicable consenting Lender) a fee equal to 0.10% of the aggregate amount of
the Loans and the Commitments held by the Lenders that have consented to this
Amendment on or prior to 5:00 p.m., New York City time, on January 22, 2007;



  (c)   the Agent shall have received a certificate of a duly authorized officer
of the Borrower certifying as to matters set forth in Section 3 of this
Amendment; and



  (d)   the Agent shall have received such other agreements, instruments,
certificates and opinions relating to the transactions contemplated hereby as
may have been reasonably requested by the Agent or any Lender.



5.   Miscellaneous.



  (a)   Effect; Ratification. The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to any amendment, waiver or
modification of any other term or condition of any Transaction Document or of
any other instrument or agreement referred to therein, except as set forth
herein, or (ii) prejudice any right or remedy that the Agent or any Lender may
now have or may have in the future under or in connection with the Credit
Agreement, as amended hereby, or any other instrument or agreement referred to
therein. Each reference in the Credit Agreement to “this Agreement,” “herein,”
“hereof” and words of like import and each reference in the other Transaction
Documents to the “Credit Agreement” shall mean the Credit Agreement as amended
hereby. This Amendment shall be construed in connection with and as part of the
Credit Agreement and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Credit Agreement and each other
instrument or agreement referred to therein, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.



  (b)   Expenses and Fees. Notwithstanding anything contained in the Credit
Agreement, as amended hereby, or any other Transaction Document and in addition
to any fees and expenses required to be paid by the Borrower thereunder, the
Borrower agrees to pay all reasonable out-of-pocket costs, fees and expenses
incurred by the Agent in connection with the preparation, execution and delivery
of this Amendment (including the reasonable fees and expenses of counsel to the
Agent).



  (c)   Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.



  (d)   Severability. Any provision contained in this Amendment that is held to
be inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
operation, enforceability or validity of the remaining provisions of this
Amendment in that jurisdiction or the operation, enforceability or validity of
such provision in any other jurisdiction.



  (e)   GOVERNING LAW. THE RIGHTS AND DUTIES OF THE BORROWER, THE LENDERS AND
THE AGENT UNDER THIS AMENDMENT, SHALL BE GOVERNED BY THE LAW OF THE STATE OF
ILLINOIS, EXCLUDING CHOICE OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANY STATE OTHER THAN SUCH STATE.



  (f)   WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT
OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
CONNECTION WITH THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.

(SIGNATURE PAGES FOLLOW)

1

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

CKE RESTAURANTS, INC.

     
By:
  /s/ Theodore Abajian
 
   
Name:
Title:
  Theodore Abajian
Executive Vice President and
Chief Financial Officer





2



    BNP PARIBAS, as Agent and as a Lender

     
By:
  /s/ Clark C. King III
 
   
Name:
Title:
  Clark C. King III
Managing Director
 
   
By:
  /s/ Michael C. Colias
 
   
Name:
Title:
  Michael C. Colias
Vice President



    [Lenders signatures]

3